Exhibit 10.2

HISTOGEN INC.

STOCK OPTION GRANT NOTICE AND OPTION AGREEMENT

(2020 Incentive Award Plan)

As a key leader in our business, you are in a position to have significant
influence on the performance and success of Histogen Inc. (the “Company”). I am
pleased to inform you that, in recognition of the role you play in our
collective success, you have been granted an option to purchase shares of the
Company’s Common Stock. This award is subject to the terms and conditions of the
Histogen Inc. 2020 Incentive Award Plan, this Grant Notice, and the following
Stock Option Agreement. The details of this award are indicated below.

 

Optionee:     Date of Grant:     Number of Shares subject to the Option:    
Exercise Price Per Share:     Term of Option:   Ten (10) years Vesting:    

Name:_______

Title:________

Acknowledged and agreed as of the Date of Grant

 

  Name:    

 

Exhibit A



--------------------------------------------------------------------------------

STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (together with the above grant notice (the “Grant
Notice”), the “Agreement”) is made and entered into as of the date set forth on
the Grant Notice by and between Histogen Inc., a Delaware corporation (the
“Company”), and the individual (the “Optionee”) set forth on the Grant Notice.

A.    Pursuant to the Histogen Inc. 2020 Incentive Award Plan (the “Plan”), the
Administrator has determined that it is to the advantage and best interest of
the Company to grant to the Optionee an option to purchase the number of Shares
(the “Shares”) set forth on the Grant Notice, at the exercise price per Share
set forth on the Grant Notice, and in all respects subject to the terms,
definitions and provisions of the Plan, which is incorporated herein by
reference, and this Agreement (the “Option”).

B.    Unless otherwise defined herein, capitalized terms used in this Agreement
shall have the meanings set forth in the Plan. For purposes of this Agreement,
the following definitions shall apply:

(i)     “Termination Date” shall mean the date of the Optionee’s Termination of
Service.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Optionee and the Company hereby agree as follows:

1.    Acceptance of Agreement. Optionee has reviewed all of the provisions of
the Plan and this Agreement. Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator on
questions relating to the Plan and this Agreement, and, solely as they relate to
this Option, the applicable provisions (if any) contained in a written
employment agreement between the Company or an Affiliate and the Optionee. The
Optionee’s electronic signature of this Agreement shall have the same validity
and effect as a signature affixed by hand.

2.    Grant and Terms of Stock Option.

2.1    Grant of Option. Pursuant to this Agreement, the Company has granted to
the Optionee the right and option to purchase, subject to the terms and
conditions set forth in the Plan and this Agreement, all or any part of the
number of Shares set forth on the Grant Notice at a purchase price per Share
equal to the exercise price per Share set forth on the Grant Notice. An Option
granted pursuant to the Grant Notice and this Agreement shall be a Non-Qualified
Stock Option.

2.2    Vesting and Term of Option. This Section 2.2 is subject to the provisions
of the Plan and the other provisions of this Agreement.

2.2.1    This Option shall vest and become exercisable as described in the Grant
Notice.

 

Exhibit A



--------------------------------------------------------------------------------

2.2.2    The “Term” of this Option shall begin on the Date of Grant set forth in
the Grant Notice and end on the expiration of the Term specified in the Grant
Notice. No portion of this Option may be exercised after the expiration of the
Term.

2.2.3    In the event of Optionee’s Termination of Service for any reason other
than death, Disability, or Cause:

2.2.3.1    the portion of this Option that is not vested and exercisable as of
the Termination Date shall not continue to vest and shall be immediately
cancelled and terminated; and

2.2.3.2    the portion of this Option that is vested and exercisable as of the
Termination Date shall terminate and be cancelled on the earlier of:

(a)    the expiration of the Term and

(b)    ninety (90) days after such Termination Date.

2.2.4    In the event of Termination due to death or Disability:

2.2.4.1    the portion of this Option that is not vested and exercisable as of
the Termination Date shall not continue to vest and shall be immediately
cancelled and terminated; and

2.2.4.2    the portion of this Option that is vested and exercisable as of the
Termination Date shall terminate and be cancelled on the earlier of (a) the
expiration of the Term and (b) the date that is twelve (12) months after the
Termination Date.

2.2.5    In the event of Optionee’s Termination of Service for Cause, or if,
after the Termination of Service, the Administrator determines that Cause
existed before such Termination of Service, this entire Option shall not
continue to vest, shall be cancelled and terminated as of the Termination Date,
and shall no longer be exercisable as to any Shares, whether or not previously
vested.

3.    Method of Exercise.

3.1    Method of Exercise. Each election to exercise the Option shall be subject
to the terms and conditions of the Plan and shall be in writing, signed by the
Optionee or by his or her executor, administrator, or permitted transferee
(subject to any restrictions provided under the Plan), made pursuant to and in
accordance with the terms and conditions set forth in the Plan and received by
the Company at its principal offices, accompanied by payment in full as provided
in the Plan or in this Agreement. Notwithstanding any of the foregoing, the
Administrator shall have the right to specify all conditions of the manner of
exercise. Upon the Company’s determination that the Option has been validly
exercised as to any of the Shares, the Company may issue certificates in the
Optionee’s name for such Shares. However, the Company shall not be liable to the
Optionee for damages relating to any reasonable delays in issuing the

 

Exhibit A



--------------------------------------------------------------------------------

certificates to the Optionee, any loss of the certificates, or any mistakes or
errors in the issuance of the certificates or in the certificates themselves
which it promptly undertakes to correct.

3.2    Restrictions on Exercise. No Shares will be issued pursuant to the
exercise of this Option unless and until there shall have been full compliance
with all applicable requirements of the Securities Act of 1933 (“Securities
Act”), as amended (whether by registration or satisfaction of exemption
conditions), all applicable listing requirements of any national securities
exchange or other market system on which the Common Stock is then listed and all
applicable requirements of any Applicable Laws and of any regulatory bodies
having jurisdiction over such issuance. As a condition to the exercise of this
Option, the Company may require the Optionee to make any representation and
warranty to the Company as may be necessary or appropriate, in the judgment of
the Administrator, to comply with any Applicable Law. In addition, Optionee
shall not sell any Shares acquired upon exercise of this Option at a time when
Applicable Laws, regulations or Company’s or underwriter trading policies
prohibit such sale. Any other provision of this Agreement notwithstanding, the
Company shall have the right to designate one or more periods of time, each of
which shall not exceed 180 days in length, during which this Option shall not be
exercisable if the Administrator determines (in its sole discretion) that such
limitation on exercise could in any way facilitate a lessening of any
restriction on transfer pursuant to the Securities Act or any state securities
laws with respect to any issuance of securities by the Company, facilitate the
registration or qualification of any securities by the Company under the
Securities Act or any state securities laws, or facilitate the perfection of any
exemption from the registration or qualification requirements of the Securities
Act or any applicable state securities laws for the issuance or transfer of any
securities. Such limitation on exercise shall not alter the vesting schedule set
forth in this Agreement other than to limit the periods during which this Option
shall be exercisable.

3.3    Method of Payment. Payment of the exercise price shall be made in full at
the time of exercise (a) by the delivery of cash or check acceptable to the
Administrator, including an amount to cover the withholding taxes (as provided
in Section 7.11) with respect to such exercise, or (b) any other method, if any,
approved by the Administrator, including (i) by means of consideration received
under any cashless exercise procedure, if any, approved by the Administrator
(including the withholding of Shares otherwise issuable upon exercise) or
(ii) any other form of consideration approved by the Administrator and permitted
by Applicable Laws.

3.4    No Rights as a Shareholder. Until the Shares are issued to the Optionee
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a shareholder will exist with respect to the Shares,
notwithstanding the exercise of the Option.

4.    Non-Transferability of Option. Except as provided below, this Option may
not be sold, assigned transferred in any manner, pledged or otherwise encumbered
other than by will or by the laws of descent or distribution or to a beneficiary
designated pursuant to the Plan, and may be exercised during the lifetime of
Optionee only by Optionee or the Optionee’s guardian or legal representative.
Subject to all of the other terms and conditions of this Agreement, following
the death of Optionee, this Option may, to the extent it is vested and
exercisable by Optionee in accordance with its terms on the Termination Date, be
exercised by Optionee’s executor or administrator, or the person or persons to
whom the Optionee’s rights under this

 

Exhibit A



--------------------------------------------------------------------------------

Agreement shall pass by will or by the laws of descent and distribution as the
case may be. Any heir or legatee of the Optionee shall take rights herein
granted subject to the terms and conditions hereof.

5.    Restrictions; Restrictive Legends. Ownership and transfer of Shares issued
pursuant to the exercise of this Option will be subject to the provisions of,
including ownership and transfer restrictions contained in, the Company’s
Certificate of Incorporation or Bylaws, as amended from time to time,
restrictions imposed by Applicable Laws and restrictions set forth or referenced
in legends imprinted on certificates representing such Shares.

6.    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, to the extent that this Option had not been
previously exercised, it will terminate immediately prior to the consummation of
such proposed dissolution or liquidation. In such instance, the Administrator
may, in the exercise of its sole discretion, declare that this Option will
terminate as of a date fixed by the Administrator and give the Optionee the
right to exercise this Option prior to such date as to all or any part of the
optioned stock, including Shares as to which this Option would not otherwise be
exercisable.

7.    General.

7.1    Governing Law. This Agreement shall be governed by and construed under
the laws of the State of Delaware applicable to agreements made and to be
performed entirely in Delaware, without regard to the conflicts of law
provisions of California or any other jurisdiction.

7.2    Community Property. Without prejudice to the actual rights of the spouses
as between each other, for all purposes of this Agreement, the Optionee shall be
treated as agent and attorney-in-fact for that interest held or claimed by his
or her spouse with respect to this Option and the parties hereto shall act in
all matters as if the Optionee was the sole owner of this Option. This
appointment is coupled with an interest and is irrevocable.

7.3    No Employment Rights. Nothing herein contained shall be construed as an
agreement by the Company or any of its Subsidiaries, express or implied, to
employ the Optionee or contract for the Optionee’s services, to restrict the
Company’s or such Subsidiary’s right to discharge the Optionee or cease
contracting for the Optionee’s services or to modify, extend or otherwise affect
in any manner whatsoever the terms of any employment agreement or contract for
services which may exist between the Optionee and the Company or any Affiliate.

7.4    Application to Other Stock. In the event any capital stock of the Company
or any other corporation shall be distributed on, with respect to, or in
exchange for Shares as a stock dividend, stock split, reclassification or
recapitalization in connection with any merger or reorganization or otherwise,
all restrictions, rights and obligations set forth in this Agreement shall apply
with respect to such other capital stock to the same extent as they are, or
would have been applicable, to the Shares on or with respect to which such other
capital stock was distributed, and references to “Company” in respect of such
distributed stock shall be deemed to refer to the company to which such
distributed stock relates.

 

Exhibit A



--------------------------------------------------------------------------------

7.5    No Third-Party Benefits. Except as otherwise expressly provided in this
Agreement, none of the provisions of this Agreement shall be for the benefit of,
or enforceable by, any third-party beneficiary.

7.6    Successors and Assigns. Except as provided herein to the contrary, this
Agreement shall be binding upon and inure to the benefit of the parties, their
respective successors and permitted assigns.

7.7    No Assignment. Except as otherwise provided in this Agreement, the
Optionee may not assign any of his or her rights under this Agreement without
the prior written consent of the Company, which consent may be withheld in its
sole discretion. The Company shall be permitted to assign its rights or
obligations under this Agreement so long as such assignee agrees to perform all
of the Company’s obligations hereunder.

7.8    Severability. The validity, legality or enforceability of the remainder
of this Agreement shall not be affected even if one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable in any
respect.

7.9    Equitable Relief. The Optionee acknowledges that, in the event of a
threatened or actual breach of any of the provisions of this Agreement, damages
alone will be an inadequate remedy, and such breach will cause the Company
great, immediate and irreparable injury and damage. Accordingly, the Optionee
agrees that the Company shall be entitled to injunctive and other equitable
relief, and that such relief shall be in addition to, and not in lieu of, any
remedies it may have at law or under this Agreement.

7.10    Jurisdiction. Any suit, action or proceeding with respect to this
Agreement, or any judgment entered by any court in respect of any thereof, shall
be brought in any court of competent jurisdiction in the State of California,
and the Company and the Optionee hereby submit to the exclusive jurisdiction of
such courts for the purpose of any such suit, action, proceeding or judgment.
The Optionee and the Company hereby irrevocably waive (i) any objections which
it may now or hereafter have to the laying of the venue of any suit, action or
proceeding arising out of or relating to this Agreement brought in any court of
competent jurisdiction in the State of California, (ii) any claim that any such
suit, action or proceeding brought in any such court has been brought in any
inconvenient forum and (iii) any right to a jury trial.

7.11    Taxes. By agreeing to this Agreement, the Optionee represents that he or
she has reviewed with his or her own tax advisors the federal, state, local and
foreign tax consequences of the transactions contemplated by this Agreement and
that he or she is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. The Company shall be
entitled to require a cash payment by or on behalf of the Optionee and/or to
deduct from the Shares or cash otherwise issuable hereunder or other
compensation payable to the Optionee the minimum amount of any sums required by
federal, state or local tax law to be withheld (or other such sums that will not
cause adverse accounting consequences for the Company and is permitted under
applicable withholding rules promulgated by the Internal Revenue Service or
another applicable governmental entity) in respect of the Option, its exercise
or any payment or transfer under or with respect to the Option.

 

Exhibit A



--------------------------------------------------------------------------------

7.12    Headings. The section headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit, extend or interpret the
scope of this Agreement or of any particular section.

7.13    Number and Gender. Throughout this Agreement, as the context may
require, (a) the masculine gender includes the feminine and the neuter gender
includes the masculine and the feminine; (b) the singular tense and number
includes the plural, and the plural tense and number includes the singular;
(c) the past tense includes the present, and the present tense includes the
past; (d) references to parties, sections, paragraphs and exhibits mean the
parties, sections, paragraphs and exhibits of and to this Agreement; and
(e) periods of days, weeks or months mean calendar days, weeks or months.

7.14    Data Privacy. Optionee agrees that all of Optionee’s information that is
described or referenced in this Agreement and the Plan may be used by the
Company, its affiliates and the designated broker and its affiliates to
administer and manage Optionee’s participation in the Plan.

7.15    Acknowledgments of Optionee. Optionee has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement, fully understands all provisions of
the Plan and this Agreement and, by accepting the Notice of Grant, acknowledges
and agrees to all of the provisions of the Grant Notice, the Plan and this
Agreement.

7.16    Complete Agreement. The Grant Notice, this Stock Option Agreement, the
Plan, and the applicable provisions (if any) contained in a written employment
agreement between the Company or an Affiliate and the Optionee constitute the
parties’ entire agreement with respect to the subject matter hereof and
supersede all agreements, representations, warranties, statements, promises and
understandings, whether oral or written, with respect to the subject matter
hereof. In the event of any inconsistency between the Plan and this Agreement,
the terms of the Plan shall control.

7.17    Waiver. The Optionee acknowledges that a waiver by the Company of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Optionee.

7.18    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

7.19    Amendments and Termination. To the extent permitted by the Plan, this
Agreement may be wholly or partially amended, altered or terminated at any time
or from time to time by the Administrator or the Board, but no amendment,
alteration or termination shall be made that would materially impair the rights
of an Optionee under the Option without such Optionee’s consent. If it is
determined that the terms of this Agreement have been structured in a manner
that would result in adverse tax treatment under Section 409A of the Code, the
parties agree to cooperate in taking all reasonable measures to restructure the
arrangement to minimize or avoid such adverse tax treatment without materially
impairing Optionee’s economic rights.

 

Exhibit A



--------------------------------------------------------------------------------

7.20    Waiver of Jury Trial. TO THE EXTENT EITHER PARTY INITIATES LITIGATION
INVOLVING THIS AGREEMENT OR ANY ASPECT OF THE RELATIONSHIP BETWEEN US (EVEN IF
OTHER PARTIES OR OTHER CLAIMS ARE INCLUDED IN SUCH LITIGATION), ALL OF THE
PARTIES WAIVE THEIR RIGHT TO A TRIAL BY JURY. THIS WAIVER WILL APPLY TO ALL
CAUSES OF ACTION THAT ARE OR MIGHT BE INCLUDED IN SUCH ACTION, INCLUDING CLAIMS
RELATED TO THE ENFORCEMENT OR INTERPRETATION OF THIS AGREEMENT, ALLEGATIONS OF
STATE OR FEDERAL STATUTORY VIOLATIONS, FRAUD, MISREPRESENTATION, OR SIMILAR
CAUSES OF ACTION, AND IN CONNECTION WITH ANY LEGAL ACTION INITIATED FOR THE
RECOVERY OF DAMAGES BETWEEN OR AMONG US OR BETWEEN OR AMONG ANY OF OUR OWNERS,
AFFILIATES, OFFICERS, EMPLOYEES OR AGENTS.

7.21    Electronic Delivery and Disclosure. The Company may, in its sole
discretion, decide to deliver or disclose, as applicable, any documents related
to this Award granted under the Plan, future awards that may be granted under
the Plan, the prospectus related to the Plan, the Company’s annual reports or
proxy statements by electronic means or to request Optionee’s consent to
participate in the Plan by electronic means, including, but not limited to, the
Securities and Exchange Commission’s Electronic Data Gathering, Analysis, and
Retrieval system or any successor system (“EDGAR”). Optionee hereby consents to
receive such documents delivered electronically or to retrieve such documents
furnished electronically (including on EDGAR), as applicable, and agrees to
participate in the Plan through any online or electronic system established and
maintained by the Company or another third party designated by the Company.

7.22    Section 409A. The parties intend for the Option to be exempt from
Section 409A of the Code or, if not so exempt, to be treated in a manner which
complies with the requirements of such section, and intend that this Agreement
be construed and administered in accordance with such intention. In the event
that the parties determine that the terms of this Agreement or the Option needs
to be modified in order to comply with Section 409A of the Code, the parties
shall cooperate reasonably to do so in a manner intended to best preserve the
economic benefits of this Agreement. Any payments that qualify for the
“short-term deferral” exception or another exception under Section 409A of the
Code shall be paid under the applicable exception. For purposes of the
limitations on nonqualified deferred compensation under Section 409A of the
Code, each payment of compensation under this Agreement shall be treated as a
separate payment of compensation. Notwithstanding anything contained herein to
the contrary, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement during the six-month period immediately following the
Participant’s separation from service shall instead be paid on the first
business day after the date that is six months following the Participant’s
termination date (or death, if earlier).

 

Exhibit A